Case 1:20-cv-23422-CMA Document 4 Entered on FLSD Docket 08/24/2020 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-23422-CV-ALTONAGA
                      CASE NO. 12-20719-CR-ALTONAGA
                         MAGISTRATE JUDGE REID

 VICTOR MAY,

       Movant,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
                                        /

              REPORT OF MAGISTRATE JUDGE RE
        UNAUTHORIZED SUCCESSIVE MOTION - 28 U.S.C. § 2255

                                   I. Introduction

       Movant, Victor May, has filed this pro se motion to vacate [CV ECF No. 1],

 pursuant to 28 U.S.C. § 2255, challenging the constitutionality of his conviction for

 Hobbs Act Robbery and using a firearm during and in relation to a crime of violence,

 entered following a guilty plea in Case No. 12-20719-CR-ALTONAGA. For the

 reasons discussed below, this motion should be DISMISSED for lack of jurisdiction

 as an unauthorized successive § 2255 motion to vacate.

       This cause has been referred to the undersigned for consideration and report

 pursuant to 28 U.S.C. § 636(b)(1)(B); (C); S.D. Fla. Admin. Order 2019-2; and,

 Rules 8 and 10 Governing Section 2255 Cases in the District Courts.
Case 1:20-cv-23422-CMA Document 4 Entered on FLSD Docket 08/24/2020 Page 2 of 5




       Because summary dismissal is warranted, no order to show cause has been

 issued, and the government has not been required to file a response. See Broadwater

 v. United States, 292 F.3d 1302, 1303-04 (11th Cir. 2002) (a district court has the

 power under Rule 4 of the Rules Governing Section 2255 Cases to summarily

 dismiss a movant’s claim for relief so long as there is a sufficient basis in the record

 for an appellate court to review the district court’s decision).

       The court has reviewed Movant’s filing [CV ECF No. 1], together with all

 pertinent portions of Movant’s underlying criminal file, and his prior § 2255 motion,

 assigned Case No. 18-CV-23385-ALTONAGA. The Court may take judicial notice

 of its own records in habeas proceedings. See Fed. R. Evid. 201.

                        II. Relevant Procedural Background

       Movant was charged with and convicted of multiple counts of Hobbs Act

 Robbery and using a firearm during and in relation to a crime of violence. [CR ECF

 Nos. 29, 60]. He was adjudicated guilty and sentenced to a total term of 360 months

 of imprisonment. [CR ECF No. 60 at 2]. Judgment was entered by the Clerk on July

 11, 2013. [Id.]. No direct appeal was prosecuted. Thus, Movant’s conviction became

 final on July 25, 2013, when the fourteen-day period for filing a notice of appeal

 expired. See Daniele v. United States, 740 F. App’x 973, 976 (11th Cir. 2018) (citing

 Fed. R. App. P. 4(b)(1)(A) (providing that a direct appeal must be filed within 14

 days of the judgment being entered) and Adams v. United States, 173 F.3d 1339,

                                          -2-
Case 1:20-cv-23422-CMA Document 4 Entered on FLSD Docket 08/24/2020 Page 3 of 5




 1342 n.2 (11th Cir. 1999)).

                                    III. Discussion

       Critically, Movant previously filed his first § 2255 motion, assigned Case

 No. 18-CV-23385-ALTONAGA, which was denied as time-barred. See May v.

 United States, No. 18-CV-23385-ALTONAGA, Order Adopting Report and

 Recommendations [ECF No. 12] (S.D. Fla. Nov. 5, 2018). On April 8, 2019, the

 Eleventh Circuit Court of Appeals denied Petitioner’s request for a certificate of

 appealability, finding he failed to make a substantial showing of the denial of a

 constitutional right. See May v. United States, No. 18-CV-23385-ALTONAGA,

 Order of Dismissal of USCA [ECF No. 22] (S.D. Fla. Apr. 8, 2019).

       Movant has now returned to this court, filing this second, unauthorized,

 successive § 2255 motion. [CV ECF No. 1]. He alleges that the indictment against

 him was unlawful. [Id. at 4].

       “Before presenting a second or successive motion, the moving party must

 obtain an order from the appropriate court of appeals authorizing the district court

 to consider the motion.” Rules Governing § 2255 Proceedings, Rule 9; Gonzalez v.

 Sec’y for Dep’t of Corr., 366 F.3d 1253, 1297-98 (11th Cir. 2004). As authorization

 has not been granted, this Court lacks jurisdiction to hear this latest § 2255 motion.

 See Burton v. Stewart, 549 U.S. 147, 153 (2007); Farris v. United States, 333 F.3d

 1211, 1216 (11th Cir. 2003). Thus, this unauthorized successive § 2255 motion

                                         -3-
Case 1:20-cv-23422-CMA Document 4 Entered on FLSD Docket 08/24/2020 Page 4 of 5




 should be dismissed for lack of jurisdiction.

       Lastly, because the court “lack[s] subject matter jurisdiction to consider the

 [instant] successive petition, [the court may] not issue a [certificate of

 appealability.]” See Williams v. Chatman, 510 F.3d 1290, 1295 (11th Cir. 2007)

 (citation omitted).

                                IV. Recommendations

       Based on the foregoing, it is recommended that this case be DISMISSED for

 lack of jurisdiction as an unauthorized successive § 2255 motion, and the case

 CLOSED.

       Any party who objects to this recommendation or anything in it must, within

 fourteen days of the date of service of this document, file specific written objections

 with the Clerk of this court. Failure to do so will bar a de novo determination by the

 district judge of anything in the recommendation and will bar an attack, on appeal,

 of the factual findings of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C);

 Thomas v. Arn, 474 U.S. 140, 149 (1985).

       Signed this 24th day of August, 2020.




                                  UNITED STATES MAGISTRATE JUDGE




                                          -4-
Case 1:20-cv-23422-CMA Document 4 Entered on FLSD Docket 08/24/2020 Page 5 of 5




 cc:   Victor May
       00998-104
       Coleman I-USP
       United States Penitentiary
       Inmate Mail/Parcels
       Post Office Box 1033
       Coleman, FL 33521
       PRO SE

       Alexandra Chase
       U.S. Attorney's Office
       500 South Australian Avenue
       Suite 400
       West Palm Beach, FL 33401
       561-209-1011
       Fax: 561-659-4526
       Email: alexandra.chase@usdoj.gov




                                     -5-
